Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Rejection:
Claims 1-8  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
                An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)).

Step 1 – Statutory Category
                Claims 1-8  are directed towards a series of mental processes for connecting, and positioning, as well as comparing data and is therefore a process.

Step 2A, Prong One — Recitation of Judicial Exception

     Claims 1-8  are directed to a method of ascertaining navigation position. However, no particular sensor, controller, or processor appears to be performing the various method steps of “ascertaining” the deviations, thresholds, positions, etc. Rather, it appears the various steps of “ascertaining” are evaluations and judgements that may be performed in the human. It is determined that the recited “ascertaining” limitations in claims 1-8 recite mental processes e.g. calculating deviations, thresholds, positions, etc., appear to be observations, evaluations, judgments, or opinions regarding whether data, e.g. “deviations,” is within a range or if satisfies a set of parameters; and, as such, they are mental processes that are performed in the human mind and therefore amount to an abstract idea. The Office has laid out the evidence from Applicant’s disclosure regarding the recited claims reciting an abstract idea under the 2019 Guidance, these observations, evaluations, judgements, and opinions fall within the “mental process” grouping. Accordingly, claims 1-8  recite an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observation evaluation, judgement, and opinion of data by a general purpose. Applicants claims appear to comprise a mere recitation of a generic computer component (sensor) performing various mental processes such as comparing and determining angle values. Therefore claims 1-8  recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
                If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
     Here, apart from the claimed mental process of the “ascertaining,” “receiving,” “invalidating,” and “comparing” mental process steps, there does not appear to be any additional elements recited in claims 1-8  beyond the additional component of “motor vehicle” and “navigation system” in claim 1. These additional limitations, merely recites information or data that can be analyzed. As such, the additional limitation are insignificant extra-solution activity to the judicial exception. Accordingly, these elements do NOT integrate the judicial exception into a practical application of the exception. It has been determined that all claim elements are directed to the mental processes and do not result in an improvement in the functioning of the computer or to another technology. But even if the recited method of aiming radar sensor angle can be used in the field of angular error correction, the claims do not recite any limitation that even generally links the use of the determining and comparing the angular error values to aiming and adjusting angle of sensor and the judicial exception to the field of direction of arrival estimation. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Step 2B — Inventive Concept
For Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

The method recited in Claims 1-8  merely uses a computer system including generic components (e.g. “navigation system” in claim 1) as a tool to perform the abstract idea (the observations, evaluations, judgements associated with comparing angular values and determining if said angular values fall within ranges or within guidelines). The application of the abstract idea using generic computer components (“navigation system” in claim 1) does not transform the claims into a patent-eligible application of the abstract idea and does not result in an improvement in the functioning of the computer or another technology. 

     As set forth above it has been concluded that Claims 1-8  do NOT include additional elements (e.g. the additional steps of “navigation system” and “motor vehicle” in claim 1) that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. Applicant’s disclosure does not provide evidence that the additional element(s) recited in Claims 1-8  (e.g. the additional steps of e.g. the additional steps of “navigation system” and “motor vehicle” in claim 1) are insufficient to amount to significantly more than the abstract idea itself. This issue is explained by 
     As recited above, apart from the limitations that recite an abstract idea, the additional elements in the recited claims are the steps of “navigation system” and “motor vehicle” in claim 1, which merely recites insignificant extra-solution activity to the judicial exception. Also, the methods in the recite claims merely uses a computer system including generic components (“navigation system” in claim 1) as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. Accordingly, Claims 1-8  fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In particular, in claim 9, Applicant claims “a device…the method comprising:” it is not clear if Applicant intends for claim 9 to be an apparatus claim or a method claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 USC 103a as being unpatentable over WO 2013/043851 Stevens reference, of record in Applicant’s IDS. 

As to claims 1 and 10, Stevens teaches (see fig.1) a method for ascertaining a navigation position of a navigation system for a motor vehicle, comprising: receiving respective position data of a plurality of different navigation satellite systems (see [0022, 0026]), ascertaining a respective position of the navigation system based on the position data (see [0022, 0026]), ascertaining a deviation of the respective positions from one another (see [0022, 0026] and fig.3), ascertaining the navigation position based on the respective positions if the deviation is less than a predefined threshold for the deviation (see [0022, 0026] and abstract), ascertaining an inertial position of the navigation system by means of an inertial measuring unit, ascertaining a second deviation of at least one of the positions ascertained based on the position data from the inertial position ([0030] and abstract), ascertaining the navigation position based on the at least one position if the second deviation is less than a predefined threshold for the second deviation (esp. c.f. [0027, 0036]), receiving respective correction data for the plurality of navigation satellite systems, ascertaining the navigation position based on the received correction data (see [90037] and abstract), receiving certified position data of one of the navigation satellite systems, ascertaining a certified position of the navigation system based on the certified position data, ascertaining the navigation position based on the certified position (see [0022]).     As to claim 2, Stevens teaches the method as claimed in claim 1, in which ascertaining the navigation position based on the respective positions further comprises: ascertaining respective deviations from in each case two positions of the respective positions, if the respective deviation is greater than the predefined threshold for the deviation: ascertaining the respective two navigation satellite systems from which the two position data were received from which the two 

Allowable Subject Matter
Please N.B., the apparent apparatus recited in claim 9 is not considered by the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646